Name: 95/201/EC: Commission Decision of 31 May 1995 amending Decision 83/471/EEC relating to the Community Inspection Committee on the application of the classification scale for carcases of adult bovine animals
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  means of agricultural production;  animal product;  agri-foodstuffs
 Date Published: 1995-06-13

 Avis juridique important|31995D020195/201/EC: Commission Decision of 31 May 1995 amending Decision 83/471/EEC relating to the Community Inspection Committee on the application of the classification scale for carcases of adult bovine animals Official Journal L 128 , 13/06/1995 P. 0018 - 0018COMMISSION DECISION of 31 May 1995 amending Decision 83/471/EEC relating to the Community Inspection Committee on the application of the classification scale for carcases of adult bovine animals (95/201/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Commission Regulation (EC) No 424/95 (2), and in particular Article 27 thereof, Having regard to Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals (3), as amended by Regulation (EEC) No 1026/91 (4), and in particular the fourth paragraph of Article 5 thereof, Whereas, in order to ensure effective application of the classification scale for carcases of adult bovine animals, the Inspection Committee referred to in Article 5 of Regulation (EEC) No 1208/81 must be able to visit, as far as possible, all Member States once every two years; whereas, to that end and as a result of the enlargement of the Community to 15 Member States the maximum number of participants in the said Committee should be increased and Commission Decision 83/471/EEC of 7 September 1983 relating to the Community Inspection Committee on the application of the classification scale for carcases of adult bovine animals (5), as last amended by Decision 92/429/EEC (6), should be amended accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS DECISION: Article 1 In Article 2 (2) of Decision 83/471/EEC, '10` and 'four` is hereby replaced by '12` and 'six` respectively. Article 2 This Decision is addressed to the Member States. Done at Brussels, 31 May 1995. For the Commission Franz FISCHLER Member of the Commission